      Case 2:17-cv-04140-DWL Document 313 Filed 09/01/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Wells Fargo Bank NA,                                  No. CV-17-04140-PHX-DWL
10                  Plaintiff,                             ORDER
11   v.
12   WYO Tech Investment Group LLC, et al.,
13                  Defendants.
14
15          On September 7, 2016, CWT Canada II Limited Partnership, Resources Recovery
16   Corporation, and Jean Noelting (collectively, “Judgment Creditors”) obtained a $7 million

17   judgment in New York state court against Dennis Danzik and RDX Technologies
18   Corporation (collectively, “Judgment Debtors”). To effectuate the judgment, the Judgment

19   Creditors’ law firm issued a “restraining notice” to a New York-based branch of Plaintiff

20   Wells Fargo Bank (“Wells Fargo”). The notice asserted that Wells Fargo was required to
21   freeze a particular account with a balance of $546,282.55.
22          Upon receipt of the notice, Wells Fargo froze the account. Although the Judgment

23   Creditors had reason to suspect the Judgment Debtors held an interest in the frozen account,

24   it was not actually held in either of the Judgment Debtors’ names. Instead, it was held in

25   the name of Defendant Wyo Tech Investment Group, LLC (“Wyo Tech”), an Arizona-

26   based company. When Wyo Tech learned its account had been frozen, it complained to
27   the Judgment Creditors and to Wells Fargo, disputed whether the Judgment Debtors had
28   any interest in the account, and threatened to sue.
      Case 2:17-cv-04140-DWL Document 313 Filed 09/01/21 Page 2 of 7



 1          In response, Wells Fargo filed a complaint for interpleader in this Court under 28
 2   U.S.C. § 1335 and Rule 22 of the Federal Rules of Civil Procedure. (Doc. 1.) Wyo Tech,
 3   in turn, attempted to assert various tort-based counterclaims against Wells Fargo (Doc. 37),
 4   but the Court eventually dismissed those counterclaims, authorized Wells Fargo to
 5   interplead the disputed funds, and discharged Wells Fargo from liability (Doc. 69).
 6   Afterward, Wells Fargo filed a motion for attorneys’ fees (Doc. 85), which was denied
 7   without prejudice for procedural reasons (Doc. 94), and by the time Wells Fargo refiled its
 8   fee request in December 2019 (Doc. 290), the case was stayed (Doc. 289).
 9          Wells Fargo’s fee request has remained pending for nearly two years due to the
10   continuation of the stay, but based on recent developments, all parties now agree that the
11   stay may be lifted for the limited purpose of resolving the fee request. (Doc. 306.) For the
12   following reasons, the request is granted in full.
13                                            BACKGROUND
14          On September 25, 2018, Wells Fargo submitted its first motion for attorneys’ fees,
15   seeking $39,981.30. (Doc. 85.) The Court denied the motion without prejudice because it
16   did not follow Local Rule 54.2’s formatting and organizational requirements and lacked a
17   meet-and-confer certification. (Doc. 94 at 13.) The Court also expressed uncertainty about
18   whether the motion was premature under Local Rule 54.2 and questioned the vagueness
19   and extent of certain time entries. (Id. at 14-15 & n.7.)
20          On November 20, 2019, at the parties’ request (Doc. 287), the Court granted a stay
21   of all deadlines in support of settlement negotiations. (Doc. 289.) For reasons that are too
22   convoluted to summarize in succinct fashion, the stay remains in effect to this day, pending
23   the resolution of a Ninth Circuit appeal in a related action. (Doc. 306.)
24          On December 9, 2019, Wells Fargo submitted a second motion for attorneys’ fees,
25   this time seeking only $35,619.50. (Doc. 290.)
26          On June 30, 2021, with the parties’ agreement, the Court lifted the stay for the
27   limited purpose of resolving Wells Fargo’s motion for attorneys’ fees. (Doc. 306.)
28          On July 14, 2021, Wyo Tech filed a response. (Doc. 310.) The Judgment Creditors,


                                                 -2-
      Case 2:17-cv-04140-DWL Document 313 Filed 09/01/21 Page 3 of 7



 1   in contrast, did not file a response.
 2          On July 20, 2021, Wells Fargo filed a reply. (Doc. 311.) Nobody requested oral
 3   argument.
 4                                               ANALYSIS
 5   I.     Timeliness
 6          In the December 2018 order denying Wells Fargo’s first motion for attorneys’ fees,
 7   the Court observed that “[i]t is . . . unclear whether Wells Fargo’s motion for attorneys’
 8   fees is premature under Local Rule 54.2.” (Doc. 94 at 14 n.7.) Upon further consideration,
 9   the Court is satisfied that Wells Fargo’s current motion is not premature.
10          As an initial matter, all parties agree that Wells Fargo’s motion is ripe for resolution.
11   (Doc. 290 at 1-2; Doc. 310 at 3.) This agreement, standing alone, authorizes the Court to
12   proceed. Cf. Patton v. Johnson, 915 F.3d 827, 836 (1st Cir. 2019) (“Where, as here, all
13   parties agree to the application of a particular source of law, a court is free to forego an
14   independent analysis and accept the parties’ agreement.”) (internal quotation marks
15   omitted).
16          Even if the parties were not in agreement, the Court would conclude that, at least
17   under the unusual circumstances of this case, it is permissible to resolve the fee request
18   despite the absence of a final judgment. The starting point for the analysis is Rule
19   54(d)(2)(B) of the Federal Rules of Civil Procedure, which provides that a claim for
20   attorneys’ fees must be “filed no later than 14 days after the entry of judgment” and requires
21   the movant to “specify the judgment, rule or other grounds entitling the movant to the
22   award.” Fed. R. Civ. P. 54(d)(2)(B)(i–ii). Similarly, Local Rule 54.2(b)(2) provides that
23   “[u]nless otherwise provided by statute or court order entered in an individual case, the
24   party seeking an award of attorneys’ fees and related non-taxable expenses must file and
25   serve a motion for award of attorneys’ fees . . . within fourteen (14) days of the entry of
26   judgment in the action with respect to which the services were rendered.”               LRCiv
27   54.2(b)(2). Because both rules seem to view the entry of judgment as the triggering event
28   after which a claim for attorneys’ fees may be submitted, this Court has previously


                                                  -3-
      Case 2:17-cv-04140-DWL Document 313 Filed 09/01/21 Page 4 of 7



 1   interpreted them as requiring the entry of judgment before attorneys’ fees may be awarded.
 2   Oskowis v. Sedona Oak-Creek Unified Sch. Dist. No. 9, 2019 WL 1894719, *3 (D. Ariz.
 3   2019). Other courts have reached the same general conclusion. See, e.g., Bueno v. Chang,
 4   2017 WL 4573617, *3 (D. Ariz. 2017); Double J Inv., LLC v. Automation Control & Info.
 5   Sys. Corp., 2014 WL 12672618, *1 (D. Ariz. 2014). On the other hand, some courts have
 6   granted fee requests in interpleader actions before entry of final judgment, albeit without
 7   specifically addressing whether the request was premature. Liberty Life Assur. Co. of Bos.
 8   v. Ramos, 2012 WL 10184, *5–6 (D. Ariz. 2012) (awarding fees before entry of final
 9   judgment); Duckett v. Enomoto, 2015 WL 12941862, *1 (D. Ariz. 2015) (same).
10          Although the Court is not prepared to conclude that the issuance of a fee award is
11   always permissible in an interpleader action before the entry of judgment, that approach
12   makes sense here. Not only do the parties agree that Wells Fargo’s request should be
13   resolved now, but this action has been stayed for nearly two years and will remain stayed
14   indefinitely, while the parties pursue a Ninth Circuit appeal of a related action. All the
15   while, Wells Fargo—which sought to interplead the disputed funds in 2017, in the hope of
16   quickly extracting itself from the controversy—has been forced to wait patiently for
17   reimbursement. The time has come to resolve its request. Cf. Michelman v. Lincoln Nat.
18   Life Ins. Co., 685 F.3d 887, 898 (9th Cir. 2012) (“Interpleader proceedings are pragmatic
19   in nature and should be resolved expeditiously.”).
20   II.    Wells Fargo’s Entitlement To Attorneys’ Fees
21          “[T]he proper rule, in an action in the nature of interpleader, is that the plaintiff
22   should be awarded attorney fees for the services of his attorneys in interpleading.”
23   Schirmer Stevedoring Co. v. Seaboard Stevedoring Corp., 306 F.2d 188, 194 (9th Cir.
24   1962). See also Abex Corp. v. Ski’s Enters., Inc., 748 F.2d 513, 516 (9th Cir. 1984)
25   (“Generally, courts have discretion to award attorney fees to a disinterested stakeholder in
26   an interpleader action.”). “[A] court will award fees from the proceeds whenever: (1) the
27   party seeking fees is a disinterested stakeholder; (2) who had conceded liability; (3) has
28   deposited the funds into court; and (4) has sought a discharge from liability.” Liberty Life,


                                                 -4-
         Case 2:17-cv-04140-DWL Document 313 Filed 09/01/21 Page 5 of 7



 1   2012 WL 10184 at *3 (internal quotation marks omitted).
 2           Wells Fargo has satisfied all of the threshold criteria for an award of attorneys’ fees
 3   under the law of interpleader. Wells Fargo has already interpleaded the funds in the
 4   disputed account and been discharged from liability. Nor is there is any argument or
 5   evidence that Wells Fargo has an interest in the interpleaded funds or that this case was
 6   “unnecessarily prolonged due to [Wells Fargo’s] wrongdoing or actions.” Liberty Life,
 7   2012 WL 10184 at *5. To the contrary, Wells Fargo was subjected to an unusually
 8   combative interpleader process in which it had to fend off unmeritorious tort counterclaims.
 9           Citing a case from the Eleventh Circuit, In re Mandalay Shores Co-op. Hous. Ass’n,
10   Inc., 21 F.3d 380 (11th Cir. 1994), Wyo Tech points out that “[s]ome courts have declined
11   to award fees to banks in situations where banks ‘resort to interpleader in their normal
12   course of business.’” (Doc. 310 at 3). Although Wyo Tech informs the Court of this line
13   of authority, it does not apply it. Nor is Eleventh Circuit law controlling here.
14           At any rate, this line of authority is factually inapplicable. The “cost of business”
15   theory of non-reimbursement appears to apply primarily to insurers that should expect
16   conflicting claims from policy beneficiaries. See Charles Alan Wright, Arthur R. Miller &
17   Mary Kay Kane, Federal Practice and Procedure § 1719 (7th ed. 2021). And even
18   Mandalay Shores, which extended the theory to deny attorneys’ fees to a bank,
19   distinguishes between banks acting as depository, as Wells Fargo would be considered
20   here, and banks acting as the trustee of an estate, in which case the bank should anticipate
21   multiple claimants to the estate and allocate the costs of litigation among its customers.
22   Mandalay Shores, 21 F.3d at 383 (“[When] the bank is acting merely as a depository [and]
23   there is little expectation that a dispute as to ownership will arise . . . an award of fees to
24   the bank engaging in interpleader may be appropriate.”).
25           For these reasons, the Court finds that an award of attorneys’ fees is appropriate.1
26   The remaining question is the amount of fees to which Wells Fargo is entitled.
27
     1
            Because Wells Fargo is entitled to attorneys’ fees under the law of interpleader, it
28   is unnecessary to resolve Wells Fargo’s alternative argument that it is entitled to attorneys’
     fees under Wyo Tech’s account agreement. (Doc. 311 at 3.)

                                                  -5-
      Case 2:17-cv-04140-DWL Document 313 Filed 09/01/21 Page 6 of 7



 1   III.   Amount And Source Of Attorneys’ Fees
 2          When calculating the size of a fee award in an interpleader action, “the broad rule
 3   . . . is reasonableness.” Liberty Life, 2012 WL 10184 at *4. With that said, “[a]ttorneys’
 4   fee awards to the disinterested interpleader plaintiff are typically modest.” Schreffler v.
 5   Metro. Life Ins. Co., 2006 WL 1127096, *6 (D. Ariz. 2006). This is because “the attorneys’
 6   fees are paid from the interpleaded fund itself, [and] there is an important policy interest in
 7   seeing that the fee award does not deplete the fund at the expense of the party who is
 8   ultimately deemed entitled to it.” Trustees of Directors Guild of Am.-Producer Pension
 9   Benefits Plans v. Tise, 234 F.3d 415, 427 (9th Cir. 2000). “[A]ttorneys’ fee awards are
10   [thus] properly limited to those fees that are incurred in filing the action and pursuing the
11   [interpleader’s] release from liability, not in litigating the merits of the adverse claimants’
12   positions.” Id. at 426.
13          Wells Fargo originally requested $39,981.30 in attorneys’ fees. (Doc. 85.)           In
14   response, the Court signaled that it did not view Wells Fargo’s hourly rates as extreme but
15   was concerned about the amount of time spent on certain tasks and the vagueness of certain
16   time entries. (Doc. 94 at 15.) In response, Wells Fargo has now reduced its fee request to
17   $35,619.50. (Doc. 290 at 9.)
18          Wells Fargo’s amended request is reasonable.            Although attorneys’ fees in
19   interpleader actions are “typically modest,” the Court notes that Wells Fargo’s involvement
20   was unusually protracted (through no fault of its own) and that the claimed hours “were
21   reasonably expended in preparing and maintaining this interpleader action. [Wells Fargo]
22   has not engaged in, nor charged any fees for, advocacy on behalf of any of the adverse
23   claimants or for litigation of issues unrelated to reasonably effectuating the interpleader
24   . . . .” Liberty Life, 2012 WL 10184 at *4–5. See also Wright, Miller & Kane § 1719
25   (“There are cases . . . in which the award is quite substantial because of the difficulties
26   encountered by the stakeholder’s attorney.”); A/S Krediit Pank v. Chase Manhattan Bank,
27   303 F.2d 648, 649 (2d Cir. 1962) (awarding over $10,500 in fees and expenses—which
28


                                                  -6-
         Case 2:17-cv-04140-DWL Document 313 Filed 09/01/21 Page 7 of 7



 1   would be worth over $94,000 today2—where the interpleader was so complex “the docket
 2   entries alone fill six and a half printed pages”).
 3           Wyo Tech nevertheless maintains that Wells Fargo’s fee request is “unreasonable”
 4   and states that it should be “no more than $20,000.” (Doc. 310 at 3, 5.) But Wyo Tech
 5   does not explain why it now concedes that $20,000 is reasonable when it was previously
 6   unprepared to part with more than $10,930.30. (Compare Doc. 87 at 8 with Doc. 310 at 5.)
 7   Although Wyo Tech “incorporates by reference” the arguments in its earlier motion
 8   opposing attorneys’ fees (Doc. 310 at 4), it would require judicial guesswork to identify
 9   the $9,069.70 to which Wyo Tech no longer objects. Such guesswork is prohibited by
10   Local Rule 54.2(f)’s requirement that a response to a fee motion “shall separately identify
11   each and every disputed time entry or expense item.” LRCiv 54.2(f).
12           Finally, Wyo Tech argues that “all attorneys’ fees incurred by Wells Fargo should
13   be split equally by all parties claiming an interest in the funds.” (Doc. 310 at 4.) But the
14   Ninth Circuit has been clear that “attorneys’ fees are paid from the interpleaded fund itself.”
15   Tise, 234 F.3d at 427.
16           Accordingly,
17           IT IS ORDERED that Wells Fargo’s motion for attorneys’ fees (Doc. 290) is
18   granted.
19           IT IS FURTHER ORDERED that Wells Fargo is awarded $35,619.50 for its
20   attorneys’ fees and costs. The Clerk of Court is directed to pay Wells Fargo the sum of
21   $35,619.50 from the interpleaded funds in the District Court of Arizona’s registry to Wells
22   Fargo’s counsel of record.
23           Dated this 1st day of September, 2021.
24
25
26
27
28
     2
             See https://www.usinflationcalculator.com/

                                                  -7-
